DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks 5-10, filed 12/15/2020, with respect to 112, second paragraph rejections; and 103 rejections have been fully considered and are persuasive.  
The 35 U.S.C. 103 rejection over Claim 1-10, 12 and 13 as being unpatentable over Reid et al. (US 4,031,238) and in view of Yamaguchi et al. (US 5,538,750) have been withdrawn. 

Allowable Subject Matter
Claim 1-10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Reid does not teach or suggest making a method of making a tea solid composition wherein tea powder does not dissolve in a cup of water. The Reid teaches the tea composition comprising water soluble tea extracts to dissolve completely in the cup of water. The combined prior art of record teaches away from one another, hence it is not obvious to one of ordinary skill in the art to be motivated to combine Yamaguchi’s teaching of tea leaves in Reid’s process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792